Citation Nr: 0112486	
Decision Date: 05/02/01    Archive Date: 05/09/01

DOCKET NO.  99-12 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected major depression (previously diagnosed as a 
dysthymic disorder), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an effective date earlier than July 1, 
1992, for a grant of a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Dr. Raul Correa Grau and the appellant's spouse

ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to 
September 1984.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from September 1992 and December 1998 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.  

In September 1992, the RO awarded a 50 percent disability 
rating for a service-connected dysthymic disorder under 
diagnostic code 9405, from July 1, 1992.  The veteran 
perfected an appeal of the RO's decision to the Board.

In June 1996, the RO denied entitlement to a TDIU and awarded 
a 60 percent disability rating for the veteran's service-
connected diabetes mellitus, from February 2, 1995.  The 
veteran appealed the RO's decision concerning the denial of 
the TDIU and the effective date assigned for the increased 
rating for diabetes mellitus.  However, in June 1997 the RO 
awarded the veteran a TDIU and an effective date of July 1, 
1992, for the increased rating for his diabetes mellitus.  
The RO's action was a full grant of the benefits sought, and 
there is no longer an outstanding issue of fact or law 
pertaining to these claims.
  
Further, the veteran's dysthymic disorder was recharacterized 
as major depression and he was awarded a 70 percent 
disability rating under diagnostic code 9434 from July 1, 
1992, by means of the June 1997 rating decision.  This was 
not a full grant of the benefit sought on appeal because a 
higher disability rating is available under diagnostic code 
9434.  On a claim for an original or an increased rating, the 
claimant is generally presumed to be seeking the maximum 
benefit allowed by law and regulation, and such a claim 
remains in appellate status where a subsequent rating 
decision awarded a higher rating, but less than the maximum 
available benefit.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, this issue remains before the Board.  

The RO also denied entitlement to an effective date earlier 
than July 1, 1992, for a grant of a TDIU in December 1998, 
and the veteran appealed to the Board.


FINDINGS OF FACT

1.  The veteran is demonstrably unable to obtain or retain 
employment as a result of his service-connected major 
depression.

2.  The veteran submitted an original claim for a TDIU rating 
which was received at the RO on February 2, 1995.

3.  February 2, 1994, is the earliest possible date for the 
grant of an award of a TDIU rating. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 100 percent for 
service-connected major depression have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 
4.7,  4.132, Diagnostic Code 9405 (1996); Johnson v. Brown, 7 
Vet. App. 95, 97 (1994).

2.  There is no entitlement under the law to an effective 
date earlier than July 1, 1992, for the award of a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  38 U.S.C.A. § 5110(b)(2) 
(West 1991); 38 C.F.R. § 3.400(o)(2) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran was awarded service connection for a dysthymic 
disorder, evaluated as noncompensable under diagnostic code 
9405, in August 1985.  This rating was assigned effective 
from September 1984.  The RO thereafter increased the 
veteran's disability rating to 30 percent in December 1989, 
from October 1988.  

The veteran claimed entitlement to higher ratings for his 
service-connected disabilities, including his psychiatric 
disorder, on July 1, 1992. 

In support of his claim for a higher rating for his 
psychiatric disorder, the veteran provided a May 1992 report 
of examination from Dr. Raul Correa Grau.  Dr. Grau reported 
that the veteran's facial expressions noted anxiety and worry 
and there was slight trembling in his hands.  He had marked 
depression with retarded psychomotor activity.  There was 
slight, and at times, marked stuttering.  The veteran 
admitted to having self destructive ideas and ideas of 
destruction toward other persons and objects.  There were 
marked elements of impotence, inadequacy, and profound 
feelings of despair.  The veteran admitted to having 
referential ideas.  He thought that people laughed at and 
talked about him, and therefore, preferred to be alone and 
isolated.  The veteran had impairment of concentration and 
his intermediate memory was affected.

Upon VA mental disorders examination in July 1992, the 
examiner reviewed the veteran's claims file.  The veteran 
reported that he had not worked since he retired from service 
in 1984.  He lived with his wife and was secluded at home 
most of the time.  He had three grown children.  The veteran 
stated that he liked to be alone and that noise disturbed 
him.  He gave his wife a hard time and got agitated.  His 
wife complained that he was hostile, isolated, and irritable 
and had a lack of interest and insomnia.  

On mental status examination, the veteran did not appear 
clean.  He looked somewhat retarded with floating anxiety.  
He was sad, depressed, and somewhat retarded.  Suicidal 
ruminations were admitted, but he was not considered a risk.  
Memory was superficially preserved.  The veteran was 
dependent on his wife.  He seemed explosive with poor 
personal hygiene.  His concentration was diminished and his 
judgment was rather poor.  The examiner diagnosed major 
depression and noted that the veteran's highest level of 
active functioning in the past year was poor.  The examiner 
stated that major depression was a progression of the 
veteran's service-connected dysthymic disorder.

In September 1992, the RO assigned a 50 percent disability 
rating for the veteran's service-connected dysthymic 
disorder, from July 1992.  The veteran appealed the RO's 
decision to the Board.

Dr. Raul Correa Grau and the veteran's wife testified at a 
hearing at the RO on February 2, 1995.  Dr. Grau stated that 
he had been treating the veteran since 1986 for major 
depression and that he was totally disabled socially and 
functionally.  He reported that his condition had 
deteriorated in the memory and concentration areas, in his 
personal hygiene, and interpersonal manifestations.  Dr. Grau 
further stated that the veteran's Global Assessment of 
Functioning (GAF) scale score, based upon the VA examiner's 
July 1992 report, would be between 41 and 50, meaning that he 
was disabled to work.

The veteran's wife testified that they had been married for 
35 years and that the veteran was totally isolated from 
society.  He had no interest in his children or grandchildren 
and frequently mentioned that he wanted to kill himself.  She 
had to administer his medication and shave him.  

The veteran's original claim for a TDIU rating was received 
at the RO on February 2, 1995.  

On VA mental disorders examination in March 1995, the 
examiner reviewed the claims file.  The veteran had been 
unemployed since his separation from service and lived with 
his wife.  He tried to get a job but was told that he could 
not work.  He stated that he could not stand crowds, needed 
to be alone, and had no friends.  He usually stayed home all 
day and did some chores and slept.  He did not leave his 
house because he got disoriented.  The examiner noted that 
the veteran was unshaved and adequately groomed.  He was 
alert and oriented to person, place and time.  His mood was 
depressed and his affect was blunted.  Attention and 
concentration were good.  Memory was fair.  His speech was 
clear and coherent.  No thought disorder was elicited.  The 
veteran was not hallucinating, suicidal, or homicidal.  His 
insight and judgment were fair, and he exhibited good impulse 
control.  The examiner diagnosed dysthymia and assigned a GAF 
score of 50.   

A VA social and industrial survey was conducted in May 1995.  
The veteran, his wife, and two neighbors were interviewed.  
The veteran's personal hygiene was adequate and he was 
shaven.  He stated that he avoided other people because he 
became physically aggressive if he had any kind of argument.  
He had no social interaction with his neighbors.  He spent 
his day watching television, gardening at times, and helping 
his wife with chores.  When he worked alone, he could perform 
well but did not tolerate the interference of others.  His 
wife managed the house.  The veteran's wife stated that he 
stayed mainly in the house and visited his mother-in-law once 
a month.  The two neighbors also stated that the veteran was 
isolated at home most of the time and had a poor social 
relationship with other people in the neighborhood.

The veteran's Social Security Administration (SSA) records 
were obtained by the RO in October 1995.  These records show 
that he was determined to be disabled as a result of his 
psychiatric disorder from February 1986.

In June 1996, the RO denied entitlement to a TDIU, and the 
veteran perfected an appeal to the Board.

Dr. Grau's records dated from 1992 to 1996 showed that the 
veteran was continually treated for a major depressive 
reaction.

In March 1997, the veteran was re-examined by the same VA 
examiner that saw him in March 1995.  The examiner reviewed 
the claims folder.  The veteran was still unemployed and 
living with his wife.  He spent most of his time at home and 
liked to be isolated.  He complained of depression and lack 
of energy.  The examiner noted that the veteran was clean and 
unshaven.  He was alert and oriented times three.  His mood 
was depressed and his affect was blunted.  Attention was 
fair.  Concentration and memory were good.  His speech was 
clear and coherent.  He was not hallucinating.  No thought or 
perceptual disorder was elicited.  The veteran was not 
suicidal or homicidal.  His insight and judgment were fair.  
He exhibited good impulse control.  The examiner diagnosed 
major depression and assigned a GAF score of 50.  The 
examiner also stated that the veteran's dysthymia had matured 
into major depression, and that based upon his history, 
claims, and the May 1995 social and industrial survey, he was 
unemployable.            

By means of a June 1997 rating decision, the RO awarded the 
veteran a TDIU rating due to service-connected disabilities, 
with an effective date of July 1, 1992.  In August 1998, the 
veteran requested an earlier effective date for the 
assignment of his TDIU based upon the fact that he was 
awarded SSA benefits from 1986.  The RO denied the claim in 
December 1998, and the veteran perfected an appeal to the 
Board. 


II.  Legal analysis

A.  Entitlement to an increased disability rating for 
service-connected major depression

During the pendency of this appeal there has been a 
significant change in the law; i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  Among other things, this law 
redefines the obligations of VA with respect to the duty to 
assist.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  VCAA, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

There is no prejudice to the veteran in not remanding this 
case for further development because the Board herein grants 
entitlement to the full benefit sought on appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Remand for the RO 
to address the requirements of the Act in the first instance 
would serve no practical purpose.  

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 1991).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2000).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (2000), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (2000).  If there is a 
question as to which evaluation to apply to the veteran's 
disability, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).  

The veteran's service-connected major depression is evaluated 
under diagnostic code 9434 (2000).  During the pendency of 
this appeal, regulatory changes amended the VA Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (1996), including the 
rating criteria for evaluating mental disorders.  See 61 Fed. 
Reg. 52695-52702 (October 8, 1996).  This amendment was 
effective November 7, 1996.  In addition to modified rating 
criteria, the amendment provided that the diagnoses and 
classification of mental disorders be in accordance with DSM-
IV (American Psychiatric Association:  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994)).  See 
38 C.F.R. §§ 4.125 through 4.130 (2000).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Pursuant to VAOPGCPREC 3-2000, 
where a regulation is amended during the pendency of an 
appeal, the Board must first determine whether the amended 
regulation is more favorable to the claimant than the prior 
regulation, and, if it is, the Board must apply that 
provision to rate the disability for periods from and after 
the effective date of the regulatory change, and the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  The 
new regulations were not in effect when the rating decision 
on appeal was made; however, the RO considered the new 
regulations in June 1997.  Therefore, the veteran is not 
prejudiced by the Board's consideration of the new 
regulations.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the criteria for rating major depression prior to the 
revisions made to this criteria in November 1996, a 70 
percent  rating was provided when the ability to maintain 
effective or favorable relationships was "severely" 
impaired and when the psychoneurotic symptoms were of such 
severity and persistence that there was severe impairment in 
the ability to obtain and retain employment.  A 100 percent 
rating was warranted when the attitudes of all contacts 
except the most intimate were so adversely affected as to 
result in virtual isolation in the community, or when there 
were totally incapacitating psychoneurotic symptoms bordering 
on gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, or when the veteran was demonstrably unable 
to obtain or retain employment.  38 C.F.R. § 4.132, 
Diagnostic Code 9405 (1996); see Johnson v. Brown, 7 Vet. 
App. 95, 97 (1994) (holding that the criteria in 38 C.F.R. 
§ 4.132, Diagnostic Code 9411, for a 100 percent rating were 
each independent bases for granting a 100 percent rating).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigned disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation. Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

The revised criteria provide that a 70 percent disability 
rating may be assigned where there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessive rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  A 100 percent 
schedular rating may be assigned in cases where there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130, Diagnostic Code 9434 (2000).

In addition, other related regulations were amended in 
November 1996.  According to the applicable rating criteria, 
when evaluating a mental disorder, consideration of the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission must be considered.  
38 C.F.R. § 4.126(a) (2000).  In addition, the evaluation 
must be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Ibid.  Further, when evaluating 
the level of disability from a mental disorder, the extent of 
social impairment is considered, but the rating cannot be 
assigned solely the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2000).

Under the old criteria, the Board finds that the evidence is 
at least in equipoise as to whether the criteria for a 100 
percent disability rating for the veteran's service-connected 
major depression under diagnostic code 9405 have been met.  
There is sufficient evidence showing that the veteran is 
demonstrably unable to obtain or retain employment.  His GAF 
scale scores range from 41 to 50.  A GAF scale score of 41 to 
50 contemplates serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  
American Psychiatric Association Diagnostic and  Statistical 
Manual of Mental Disorders (4th. ed., 1994) (DSM-IV).  These 
findings are highly probative as they relate directly to the 
veteran's level of impairment of social and industrial 
adaptability, as contemplated by diagnostic code 9405.  See 
Massey v. Brown, 7 Vet. App. 204, 207 (1994).  Moreover, Dr. 
Grau and the March 1997 VA examiner both found that the 
veteran was unemployable due to his service-connected major 
depression.

Based on these facts, the Board concludes that the evidence 
is at least in equipoise as to whether the veteran is 
unemployable because of his service-connected major 
depression.  Giving the benefit of the doubt to the veteran 
regarding the current level of the his disability in 
accordance with 38 C.F.R. § 4.3, and in the wake of Johnson 
and under the regulatory criteria for evaluating mental 
disorders that were in effect during the pendency of this 
appeal, a total schedular disability rating is warranted in 
this case.  38 C.F.R. § 4.132, Diagnostic Code 9405 (1996).

The old version of the rating criteria are more beneficial to 
the veteran in this instance.  Accordingly, the 100 percent 
evaluation is assigned pursuant to the former criteria.


B.  Entitlement to an effective date earlier than July 1, 
1992, for a grant of a TDIU

VA has a duty to assist in the development of facts relating 
to this claim.  See VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  In this case, even though the RO did not have the 
benefit of the explicit provisions of the Veterans Claims 
Assistance Act of 2000, VA's duties have been fulfilled.  

There is no issue as to substantial completeness of the 
application.  See VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096 (2000) (to be codified at 38 U.S.C. § 5102).  
On receipt of a substantially complete application, the RO 
may need to tell the claimant what further lay or medical 
evidence may be necessary to substantiate the claim, what 
evidence the claimant should provide, and what evidence the 
Department will attempt to obtain on behalf of the claimant.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-97 
(2000) (to be codified as amended at 38 U.S.C. § 5103).  The 
veteran was notified of information necessary to substantiate 
his claim by means of the discussions in the December 1998 
rating decision and May 1999 statement of the case.

The veteran has not identified any additional records that 
would aid in substantiating his claim.  VCAA, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).  The RO obtained his SSA 
records in October 1995.  VCAA, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A(c)).  Although the veteran requested a hearing in his 
January 1999 notice of disagreement, in his May 1999 
substantive appeal he indicated that he did not want a Board 
hearing and requested that his case be forwarded to the Board 
for appellate review.    

The Secretary is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. §5103A(a)(2)).  There is no reasonable possibility 
that return of the claim to the RO for further efforts to 
assist would raise any reasonable possibility of 
substantiating the veteran's claim.  In the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided). 

According to the applicable laws and regulations, a total 
rating for compensation may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 3.340 and § 
4.16(a) (2000).

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) and 
38 C.F.R. § 3.400 (2000).  Unless specifically provided 
otherwise, the effective date of an award based on a claim 
for service connection or for an increase of compensation 
"shall be fixed in accordance with the facts found, but 
shall not be earlier than the date of receipt of application 
therefor."  38 U.S.C.A. § 5110(a) (West 1991).  The 
implementing regulation clarifies this to mean that the 
effective date of an award of service connection or for 
increased compensation "will be the date of receipt of the 
claim or the date entitlement arose, whichever is later."  
38 C.F.R. § 3.400 (2000).

However, the type of claim that is at issue here, a TDIU 
rating claim, qualifies as a claim for increased disability 
compensation.  Therefore, this claim is subject to the more 
specific criteria under 38 U.S.C.A. § 5110(b)(2) (West 1991) 
and 38 C.F.R. § 3.400(o)(2) (2000).  "The effective date of 
an award of increased compensation shall be the earliest date 
as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  38 U.S.C.A. § 5110(b)(2) (West 
1991).  The implementing regulation summarizes the criteria 
for an effective date of an award of increased compensation 
as the "[e]arliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim."  38 C.F.R. § 3.400(o)(2) (2000).

The veteran argues, in essence, that February 1986 is the 
proper effective date for an award of a TDIU rating as that 
is the date he was found disabled by SSA.  However, there is 
no legal basis for consideration of an effective date of 
February 1986.   The veteran submitted a claim for a TDIU 
rating on February 2, 1995.  Under the regulation, the 
earliest effective date that could be assigned a TDIU granted 
on the basis of a February 2, 1995, claim is February 2, 
1994, if it could be factually determined that the 
entitlement existed at that date.  See 38 U.S.C.A. 
§ 5110(b)(2) (West 1991); 38 C.F.R. § 3.400(o)(2) (2000).  
This is the earliest possible date for the grant of an award 
of a TDIU rating.  However, the RO has already granted the 
veteran an effective date of July 1, 1992, for a TDIU rating, 
based on that date being the date as of which he claimed 
entitlement to higher ratings for his service-connected 
psychiatric disorder, hearing loss, and diabetes mellitus.  
See Statement in Support of Claim, received at the RO on July 
1, 1992.  Therefore, an effective date earlier than July 1, 
1992, is clearly not warranted under the law.  

In this case, the facts are not in dispute, and application 
of the law to the facts is dispositive.  Where there is no 
entitlement under the law to the benefit sought, the appeal 
must be terminated.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).


ORDER

Entitlement to an increased disability rating of 100 percent 
is granted for service-connected major depression (previously 
diagnosed as a dysthymic disorder), subject to the governing 
regulations pertaining to the payment of monetary benefits.

Entitlement to an effective date earlier than July 1, 1992, 
for a grant of a TDIU due to service-connected disabilities 
is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 

